Exhibit 10.1
VOYAGER LEARNING COMPANY
1800 Valley View Lane, Suite 400
Dallas, TX 75234
July 21, 2009
The Anne T. and Robert M. Bass Foundation
201 Main Street, Suite 310
Fort Worth, Texas 76102
Attention: J. Taylor Crandall
Keystone Group, L.P.
201 Main Street, Suite 310
Fort Worth, Texas 76102
Attention: Kevin G. Levy
          Re:      Waiver and Termination of Registration Rights Agreement
Dear Kevin and Taylor:
          Reference is hereby made to that certain Registration Rights
Agreement, dated May 10, 1988, between Bell & Howell Group, Inc. (now Voyager
Learning Company) (the “Company”) and the named Purchasers therein (the
“Registration Rights Agreement”). Keystone Group, L.P. (“Keystone”) and the Anne
T. and Robert M. Bass Foundation (the “Foundation”, and together with Keystone,
the “Holders”) hold certain common shares in the Company subject to the
Registration Rights Agreement and the Company has determined that such shares
represent a majority of the common shares of the Company that remain subject to
the Registration Rights Agreement.
The Company has entered into an Agreement and Plan of Mergers, by and among
Cambium Holdings, Inc., the Company, Vowel Acquisition Corp., VSS-Cambium
Holdings II Corp., Consonant Acquisition Corp., and the Vowel Representative,
LLC (the “Merger Agreement”). Pursuant to a letter entered into in connection
with the Merger Agreement, the Company has agreed to seek the termination of the
Registration Rights Agreement. In consideration for the benefits to the Holders
from the completion of the transactions contemplated by the Merger Agreement,
effective as of the Effective Date (as defined in the Merger Agreement), each
Holder hereby (i) terminates the Registration Rights Agreement pursuant to
Section 8(c) of the Registration Rights Agreement, and (ii) waives any and all
rights it may have under the Registration Rights Agreement following such date.

                  Very truly yours,    
 
                VOYAGER LEARNING COMPANY    
 
           
 
  By:
Name:   /s/ Richard Surratt
 
Richard Surratt    
 
  Title:   President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



July 21, 2009
Page 2 of 2
ACKNOWLEDGED AND AGREED AS OF
JULY 21, 2009

          KEYSTONE GROUP, L.P.
By Keystone MGP, LLC, Managing General Partner    
 
       
By:
Name:
  /s/ Kevin G. Levy
 
Kevin G. Levy    
Title:
  Vice President    
 
        THE ANNE T. AND ROBERT M. BASS FOUNDATION    
 
       
By:
Name:
  /s/ J. Taylor Crandall
 
J. Taylor Crandall    
Title:
  Vice President    

 